         Case 3:19-cv-00430-MO            Document 8         Filed 07/29/19       Page 1 of 2




Joshua Trigsted
Oregon State Bar ID Number 06531
Trigsted Law Group, P.C.
5200 SW Meadows Rd, Ste 150
Lake Oswego, OR 97035
888-247-4126 ext. 1
866-927-5826 facsimile
Josh@tlgconsumerlaw.com
Attorney for Plaintiff


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


                                                      Case No.: 3:19-cv-00430-MO
CHALEY MCVAY,
                                                      DECLARATION OF JOSHUA TRIGSTED
              Plaintiff,                              IN SUPPORT OF PLAINTIFF’S
                                                      UNOPPOSED MOTION TO EXTEND
      vs.                                             CERTAIN DEADLINES IMPOSED BY
                                                      THIS COURT’S SCHEDULING ORDER
RAY KLEIN, INC.,                                      OF MARCH 25, 2019

              Defendant.

      Joshua Trigsted declares as follows:

   1. I am attorney for the Plaintiff in this matter.

   2. On July 22, 2019, which was shortly after Defendant filed its Answer [Dkt. 5] to Plaintiff’s

      extant Complaint [Dkt. 1], counsel for the parties held a FRCP 26(f) conference by

      telephone.

   3. At said conference, the parties discussed the litigation deadlines that Plaintiff presented in

      her Unopposed Motion to Extend Certain Deadlines. [Dkt. 7]

   4. Counsel for the parties agree that the deadlines, as proposed should be sufficient to litigate

      this matter expeditiously and economically.

                      Declaration in Support of Motion to Extend Deadlines – Page 1
         Case 3:19-cv-00430-MO           Document 8         Filed 07/29/19       Page 2 of 2




       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge.


                             Respectfully submitted this 29th day of July, 2019



                                                       By:__s/Joshua Trigsted___
                                                       Joshua Trigsted
                                                       Oregon State Bar ID Number 06531
                                                       Trigsted Law Group, P.C.
                                                       5200 SW Meadows Rd, Ste 150
                                                       Lake Oswego, OR 97035
                                                       888-247-4126 ext. 1
                                                       866-927-5826 facsimile
                                                       Josh@tlgconsumerlaw.com
                                                       Attorney for Plaintiff




                     Declaration in Support of Motion to Extend Deadlines – Page 2
